Citation Nr: 0422026	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran performed verified active duty service from June 
1974 to March 1992.  His DD Form 214 reflects an additional 
four years and nine months of active duty service.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, among other things, found that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a right knee 
disorder.  The claim was certified to the Board by the 
Columbia, South Carolina RO.

The Board acknowledges that the veteran's November 2002 
Notice of Disagreement (NOD) addressed additional issues 
besides his right knee claim, as did the June 2003 Statement 
of the Case (SOC) and March 2004 Supplemental Statement of 
the Case (SSOC).  However, on his July 2003 VA Form 9, Appeal 
to the Board, the veteran indicated that he was only 
appealing the right knee claim.  Accordingly, this is the 
only issue over which the Board currently has jurisdiction.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

On his July 2003 VA Form 9, the veteran checked the box to 
indicate he wanted a hearing before a Board Member at the RO 
(hereinafter, "Travel Board hearing").  Thereafter, the RO 
sent correspondence to the veteran in August 2003 requesting 
clarification of his hearing request, to include whether he 
wanted a videoconference hearing in lieu of a Travel Board 
hearing.  No response appears to be in the record regarding 
this correspondence.  Moreover, no hearing has been accorded 
to the veteran.

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a) (2003), this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a right knee disorder.  
The veteran should be notified in writing 
of the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The purpose of this remand is to ensure procedural due 
process.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


